

EXHIBIT 10.25


ENVIVA PARTNERS, LP
LONG-TERM INCENTIVE PLAN


GLOBAL AMENDMENT TO
PHANTOM UNIT AWARD GRANT NOTICES AND AGREEMENTS

This Global Amendment to Phantom Unit Award Grant Notices and Agreements (this
“Amendment”) has been adopted by Enviva Partners GP, LLC, a Delaware limited
liability company (the “General Partner”), as of January 29, 2020 (the
“Effective Date”). Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Enviva Partners, LP Long-Term Incentive
Plan (as amended, the “Plan”).
WHEREAS, the Company has previously granted phantom unit awards under the Plan
to Participants pursuant to the terms and conditions of Phantom Unit Award Grant
Notices and Phantom Unit Award Agreements between the Company and such
Participants (collectively, the “Outstanding Award Agreements”);
WHEREAS, pursuant to the Plan and the Outstanding Award Agreements, the terms
and conditions of the Outstanding Award Agreements may be amended without the
consent of any Participant, provided that such amendment does not materially
reduce the rights of or benefit to any Participant who holds an Award subject to
such amendment; and
WHEREAS, the Company desires to amend each Outstanding Award Agreement to
address termination by reason of death as set forth herein.
NOW, THEREFORE, in consideration of the foregoing, effective as of the Effective
Date, the Outstanding Award Agreements are hereby amended as follows:
1.    The following shall be added to the end of each Phantom Unit Award Grant
Notice:
“Notwithstanding the foregoing, in the event that, prior to the time the Phantom
Units have become vested or have been forfeited, your employment is terminated
by reason of your death, then such termination shall be treated as if it was by
reason of your disability; provided, that references to your satisfaction of any
requirements following such termination shall be deemed to mean your estate’s
satisfaction of such requirements.”
2.    Except as expressly amended hereby, the Outstanding Award Agreements shall
remain in full force and effect and are specifically ratified and reaffirmed.
[Remainder of Page Intentionally Blank]


1